Citation Nr: 0332418	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  03-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for generalized 
anxiety disorder and PTSD.  


REMAND

Subsequent to the issuance of the statement of the case in 
this matter, additional evidence was received at the RO 
before the case was certified to the Board.  A review of the 
file reveals that the case was certified to the Board on 
April 24, 2003.  However, the veteran submitted a stressor 
statement in support of his claim for service connection for 
PTSD that was received by the RO on April 21, 2003.  Since 
the evidence was received prior to transfer of the claims 
file to the Board, the Board must refer this evidence back 
to the RO for an initial review and the issuance of a 
supplemental statement of the case, if appropriate.  
38 C.F.R. § 19.37(a) (2002).  See also, Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003) (finding that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C.A. § 7104(a) 
because it denied an appellant a review on appeal when the 
Board considered additional evidence without having to 
remand the case to the RO for initial consideration).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the veteran must be informed that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decisions in Quartuccio v. 
Principi and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  Copies of the veteran's mental health 
treatment records from the Muskogee VA 
Medical Center for the period from 
January 2002 to the present, should be 
associated with the claims folder.   

3.  Any additional VA treatment records 
obtained as a result of this Remand and 
the evidence submitted by the veteran in 
April 2003, should be reviewed in the 
context of this appeal, and any further 
development as may be indicated by this 
review should be accomplished, to include 
obtaining relevant histories of the 
veteran's military unit to verify 
stressors if a diagnosis of PTSD is 
medically established and/or scheduling 
comprehensive psychiatric examinations. 

4.  After the above has been 
accomplished, the claim for service 
connection for a psychiatric disorder, to 
include PTSD should be re-adjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate period of time for 
response.  

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


